This opinion is subject to administrative correction before final disposition.




                               Before
                 STEPHENS, FOIL, and DEERWESTER
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      Andres M. TREVINO
             Private First Class (E-2), U.S. Marine Corps
                              Appellant

                             No. 202000198

                        Decided: 17 December 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Mark D. Sameit

 Sentence adjudged 26 June 2020 by a general court-martial convened
 at Marine Corps Base Camp Foster, Okinawa, Japan, consisting of a
 military judge sitting alone. Sentence in the Entry of Judgment:
 reduction to E-1, confinement for 15 months, and a dishonorable
 discharge.

                             For Appellant:
                  Captain Thomas P. Belsky, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.
              United States v. Trevino, NMCCA No. 202000198
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2